DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/19 was considered by the examiner.
Drawings
The drawings received on 10/9/19 have been accepted by the examiner.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10482040. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are found in the claims of U.S. Patent No. 10482040 as shown below.

Instant Application 16/597,530 Claims 
U.S. Patent No. 10482040 Claims
1. A processor for handling data, the processor comprising: a processor core; a coherent engine having a plurality of registers for storing data, the coherent engine implemented in a level 2 subsystem of the processor and configured to retrieve data from a source memory location and store it at a destination location bypassing the processor core; a non-cacheable unit ("NCU") implemented in the level 2 subsystem of the processor and configured to perform non-cacheable operations, wherein the NCU is associated with the core of the processor.
1. A method executed in a coherent engine for reducing latency in a processor, the method comprising: receiving, at a coherent engine implemented in a level 2 subsystem of the processor, a source location, a data size, and a destination location; retrieving, by the coherent engine, data from the source location; sending, by the coherent engine, the data to a noncacheable unit (NCU) implemented in the level 2 subsystem and associated with a core of the processor to be output and bypassing the core resulting in reduced latency.
2. The method of claim 1, wherein the data is received in a plurality of operations, the method further comprising: buffering the data in a buffer; and sending complete data to the NCU.
3. The method of claim 1, further comprising: storing the source location in a first register of the coherent engine; and storing the destination location in a third register of the coherent engine.
4. The method of claim 3, further comprising storing the data size in a second register of the coherent engine.
2. The processor according to claim 1, wherein the plurality of registers includes a source register configured to store a source memory location address pointing to the source memory location and a destination register configured to store a destination memory location address pointing to the destination memory location.
3. The method of claim 1, further comprising: storing the source location in a first register of the coherent engine; and storing the destination location in a third register of the coherent engine.

3. The processor according to claim 2 wherein the plurality of registers further includes a data size register configured to store a size of data stored at the source memory location.
4. The method of claim 3, further comprising storing the data size in a second register of the coherent engine.
4. The processor according to claim 1 wherein the non-cacheable unit is configurable to communicate with an input/output ("IO") card, and the destination memory location is on the IO card.
11.The system according to claim 8 wherein the non-cacheable unit is in communication with an input/output ("IO") card, and wherein the destination memory location is on the IO card.
5. The processor according to claim 1, further comprising a buffer configured to buffer data retrieved from the source memory location and to send complete data to the NCU.  
6. The processor according to claim 5, wherein the buffer is configured to combine the data retrieved from the source memory location.
2. The method of claim 1, wherein the data is received in a plurality of operations, the method further comprising: buffering the data in a buffer; and sending complete data to the NCU.

7. The processor according to claim 1, further comprising a level 2 cache, wherein the source memory location is in the level 2 cache.
13. The system according to claim 8, further comprising a level 2 cache, wherein the source memory location is in the level 2 cache.
8. The processor according to claim 7, wherein the level 2 cache is configured to be in communication with a level 3 cache off the processor, and wherein the source memory location is in the level 3 cache.
14. The system according to claim 13, wherein the level 2 cache is in communication with a level 3 cache, and wherein the source memory location is in the level 3 cache.
9. The processor of claim 1, wherein the coherent engine is configured to receive information that indicates a source location of data to be received by the coherent engine, a size of the data to be received, and a destination location for the data.
9. The system according to claim 8, wherein the coherent engine is further configured with a source register configured to store a source memory location address pointing to the source memory location and a destination register configured to store a destination memory location address pointing to the destination memory location.
10. The system according to claim 9 wherein the coherent engine is further configured with a data size register configured to store a size of data stored at the source memory location.
10. The processor according to claim 1, wherein the coherent engine is configured to retrieve data from the source location.

11. The processor according to claim 1, wherein the coherent engine is configured to send the retrieved data to the NCU.

12. The processor according to claim 1, wherein the coherent engine is configured to send the retrieved data to a buffer where the retrieved data is collected and combined.

13. The processor according to claim 12, wherein the combined data is sent to the NCU.
12. The system according to claim 8, further comprising a buffer configured to buffer data retrieved from the source memory location and to send complete data to the NCU.
14. The processor according to claim 1, wherein the coherent engine is configured to retrieve data from the source location and send the data to the NCU where non-cacheable operations are performed, wherein the data avoids the processor core.
1. A method executed in a coherent engine for reducing latency in a processor, the method comprising: receiving, at a coherent engine implemented in a level 2 subsystem of the processor, a source location, a data size, and a destination location; retrieving, by the coherent engine, data from the source location; sending, by the coherent engine, the data to a noncacheable unit (NCU) implemented in the level 2 subsystem and associated with a core of the processor to be output and bypassing the core resulting in reduced latency.
15. A method of handling non-cacheable data in a processor, the method comprising: receiving, at a coherent engine implemented in a level 2 subsystem of the processor, a source location, data size information, and a destination location for the non-cacheable data; retrieving, by the coherent engine, the non-cacheable data from the source location; sending, by the coherent engine, the non-cacheable data to a noncacheable unit (NCU) wherein the non-cacheable data bypasses a core of the processor.
1. A method executed in a coherent engine for reducing latency in a processor, the method comprising: receiving, at a coherent engine implemented in a level 2 subsystem of the processor, a source location, a data size, and a destination location; retrieving, by the coherent engine, data from the source location; sending, by the coherent engine, the data to a noncacheable unit (NCU) implemented in the level 2 subsystem and associated with a core of the processor to be output and bypassing the core resulting in reduced latency.
16. The method of claim 15, wherein the non-cacheable data is received in a plurality of operations, and the method further comprising buffering the non-cacheable data in a buffer implemented in the level 2 subsystem of the processor; combining the non-cacheable data received from the plurality of operations; and sending the combined non-cacheable data to the NCU.
2. The method of claim 1, wherein the data is received in a plurality of operations, the method further comprising: buffering the data in a buffer; and sending complete data to the NCU.
12. The system according to claim 8, further comprising a buffer configured to buffer data retrieved from the source memory location and to send complete data to the NCU.
17. The method of claim 15, further comprising: storing the source location in a first register of the coherent engine; storing the data size in a second register of the coherent engine; and storing the destination location in a third register of the coherent engine.
3. The method of claim 1, further comprising: storing the source location in a first register of the coherent engine; and storing the destination location in a third register of the coherent engine.
4. The method of claim 3, further comprising storing the data size in a second register of the coherent engine.
18. The method of claim 15, wherein the source location is located in one of a level 2 cache and a level 3 cache.
13. The system according to claim 8, further comprising a level 2 cache, wherein the source memory location is in the level 2 cache.
14. The system according to claim 13, wherein the level 2 cache is in communication with a level 3 cache, and wherein the source memory location is in the level 3 cache.
19. The method of claim 15, further comprising performing non-cacheable operations by the NCU.
8. A system for reducing latency in a processor, the system comprising: a non-cacheable unit ("NCU") implemented in a level 2 subsystem of the processor and configured to perform non-cacheable operations…
20. The method of claim 15, further comprising sending the data to the destination location.
8. A system for reducing latency in a processor, the system comprising: a non-cacheable unit ("NCU") implemented in a level 2 subsystem of the processor …configured to retrieve data from a source memory location and store it at a destination location bypassing the core resulting in reduced latency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MIDYS ROJAS/Primary Examiner, Art Unit 2133